      CASE 0:20-cv-01490-JRT-KMM Document 34 Filed 09/11/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 CASEY COPELAND, MICHAEL
 FANSLER, ERIC FLORES, RICH                   Court File No. 20-cv-1490-JRT-KMM
 JATERKA, FRED KEENEDY, JAMES
 NEAL, RAFAEL VIESCA, AND
 DANIEL WEIERMANN,

               Plaintiffs,

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,

               Defendants.


 STIPULATION OF DISMISSAL FOR ERIC FLORES, DANIEL WEIERMANN,
           AND MICHAEL FANSLER WITHOUT PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), Plaintiffs Eric Flores, Daniel Weiermann,

and Michael Fansler, through counsel, respectfully submit this stipulation of dismissal

without prejudice from the above-captioned case.

 Dated: September 11, 2020                Respectfully submitted,

 William R. Sieben (#100808)               s/Daniel E. Gustafson
 Alicia N. Sieben (#389640)               Daniel E. Gustafson (#202241)
 Matthew J. Barber (#397240)              Karla M. Gluek (#238399)
 SCHWEBEL GOETZ & SIEBEN,                 Amanda M. Williams (#341691)
 P.A.                                     GUSTAFSON GLUEK PLLC
 5120 IDS Center                          Canadian Pacific Plaza
 80 South Eighth Street                   120 South Sixth Street, Suite 2600
 Minneapolis, Minnesota 55402-2246        Minneapolis, MN 55402
 Tel: (612) 377-7777                      Tel: (612) 333-8844
 bsieben@schwebel.com                     dgustafson@gustafsongluek.com
 asieben@schwebel.com                     kgluek@gustafsongluek.com
 mbarber@schwebel.com                     awilliams@gustafsongluek.com
     CASE 0:20-cv-01490-JRT-KMM Document 34 Filed 09/11/20 Page 2 of 2




Michael B. Terry                       Richard M. Paul III
(pro hac application forthcoming)      Ashlea G. Schwarz
David G.H. Brackett                    PAUL LLP
(pro hac application forthcoming)      601 Walnut Street, Suite 300
Matthew R. Sellers                     Kansas City, Missouri 64106
(pro hac application forthcoming)      Tel: (816) 984-8100
BONDURANT, MIXSON &                    Rick@PaulLLP.com
ELMORE, LLP                            Ashlea@PaulLLP.com
3900 One Atlantic Center
1201 West Peachtree Street, N.W.
Atlanta, Georgia 30309
Tel: (404) 881-4100
terry@bmelaw.com
brackett@bmelaw.com
sellers@bmelaw.com

                               Attorneys for Plaitniffs

s/ Benjamin W. Hulse
Jerry W. Blackwell (MN #186867)
Benjamin W. Hulse (MN #0390952)
S. Jamal Faleel (MN #0320626)
BLACKWELL BURKE P.A.
431 South Seventh Street, Suite 2500
Minneapolis, MN 55415
Phone: (612) 343-3248
Fax: (612) 343-3205
Email: blackwell@blackwellburke.com
        bhulse@blackwellburke.com
        jfaleel@blackwellburke.com

                        Counsel for Defendant 3M Company

s/ Faris A. Rashid
Faris A. Rashid (MN #0391508)
GREENE ESPEL PLLP
222 S. Ninth Street, Suite 2200
Minneapolis, MN 554402
Phone: (612) 373-0830
Email:frashid@greeneespel.com
Counsel for Defendant Aearo
Technologies LLC
                    Counsel for Defendant Aearo Technologies LLC


                                          2
